Matter of Christopher P. (Jessica P.) (2019 NY Slip Op 00720)





Matter of Christopher P. (Jessica P.)


2019 NY Slip Op 00720


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


82 CAF 17-00703

[*1]IN THE MATTER OF CHRISTOPHER P., MARIA P., SOFIA P., AND ANGELO P. JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JESSICA P., RESPONDENT, AND ANTHONY P., RESPONDENT-APPELLANT. 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR RESPONDENT-APPELLANT.
KRISTOPHER STEVENS, WATERTOWN, FOR PETITIONER-RESPONDENT.
SCOTT A. OTIS, WATERTOWN, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Jefferson County (Eugene J. Langone, Jr., J.), entered March 28, 2017 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that the subject children are neglected. 
It is hereby ORDERED that the appeal from the order insofar as it concerns disposition is unanimously dismissed (see Matter of Makia S. [Catherine S.], 134 AD3d 1445, 1445 [4th Dept 2015]) and the order is affirmed without costs.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court